DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 08/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 and 15, recites the limitation "the calibration matrix" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 9 and 16, recites the limitation "the three positional indicator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 12 and 19, recites the limitation "the voltages" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-4, 6-7, 10-11, 13-14, 17-19 and 20-21 are also rejected as being depending on rejected base claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. Publication 20180088185) in view of Figaro (U.S. Patent 7930148).
Regarding claim 1, Woods teaches a method comprising: receiving, at a magnetic sensor, a series of transmitter signals that are detected as a series of signals corresponding to different locations and/or orientations relative to the magnetic sensor of a magnetic transmitter emitting a magnetic field (see [0045] utilizing electromagnetic field emitter and sensors to generate and detect field and based on those detection a position/orientation of a field sensor relative to emitter is determined further [0071] system (900) for calibrating the alignment of magnetometers in a head mounted wearable AR/VR system (58). The calibration system (900) includes a magnetic field generating unit (940) to produce a magnetic field that is suitably uniform—in magnitude and/or direction—around the head mounted wearable AR/VR system (58) and its integrated magnetometers (950a, 950b). This uniform magnetic field can be used for the purpose of measuring or otherwise characterizing any differences that may exist between the magnitude and/or directional measurements output from each of the 
calculating, based at least on the received measurement sensor signal and the calibration matrix (see [0071] a system (900) for calibrating the alignment of magnetometers in a head mounted wearable AR/VR system (58),.., [0076] ach of these different electrical waveforms can be a calibration waveform used to produce a magnetic field in the magnetic field generating unit (940) which is well suited for calibration of one of the magnetometers (950a, 950b) which are being calibrated for alignment. The controller (910) can be a processing device which includes memory for storing calibration routines, calibration waveforms, etc. The controller (910) can also include an interface for receiving commands from a user or a device, such as the head mounted wearable AR/VR system (58), to carry out calibration routines. The controller (910) may also communicate with the wearable AR/VR system (58) to determine the specific magnetometer models which are to be calibrated. Based on this model information, the controller (910) can select one or more electrical calibration waveforms to use while calibrating each of the magnetometers), 
wherein the series of transmitter signals are transmitted from the same physical location relative to the magnetic sensor (see [0082] sensors being calibrated fixed on a mount such that multiple magnetic fields emitted using the fixed sensors).
Woods teaches calibrating alignment of magnetic sensors with respect to transmitter by generating specific models to carry out calibration routine but does not explicitly teach one or both of an orientation matrix indicative of an orientation of the magnetic sensor relative to the 
However Figaro in a relevant art of magnetometer calibration techniques by calculating a rotational matrix teaches one or both of an orientation matrix indicative of an orientation of the magnetic sensor relative to the magnetic transmitter and a positional matrix indicative of a position of the magnetic sensor relative to the magnetic transmitter (see col. 9 lines 25-33, The frame misalignment can be corrected by rotating a sensing device through known angles on two or more axes from an initial reference measurement; a second measurement is taken in the new position and/or orientation; then a rotation matrix is calculated to bring the device reference axes into alignment with the physical reference axes. An alignment calibration performed on any device frame axes will also serve to align rate sensor axes that have a known relation to the device frame axes),
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Figaro in Woods to gain the advantage of improve calibration accuracy with minimum error to generate a rotational matrix to determine exact orientation of rotation device [[col. 19, 25-32]]. 
Woods as modified teach the claimed invention above:
Regarding claims 2, 9 and 16, Woods as modified teaches wherein three positional indicator values represent an x component, a y component, and a z component of the position of the magnetic sensor relative to the magnetic transmitter (see [0079-80] the magnetic sensors 604 in AR/VR system detect multi axis field generated by magnetic field generating unit 940).
Woods as modified teach the claimed invention above:
Regarding claims 3, 10 and 17, Woods as modified teaches of obtaining calibration orientation matrix and positional matrix as stated above, Woods further teaches comparing the calculated orientation matrix and the positional matrix with theoretical values of orientation and position; and determining whether the sensor signal represents reliable orientation and positional information based on whether a difference between the values is within respective thresholds (see [0087] measurements adjusted base on calibration/correction values “the measurement(s) obtained from the first and second magnetometers (102, 604) are compared (e.g., using one or more mathematical operations) in order to generate one or more calibration/correction values. This calculation can be performed by, for example, the wearable AR/VR system (58). As an example, the first and second magnetometers (102, 604) may both generate measurements of the direction of the respective applied magnetic fields. If the direction measurements differ, an offset angle (in one or more dimensions) between the direction measurements can be determined. This offset angle can then be used to specify one or more calibration values which may be applied to the measurements produced by either or both of the magnetometers (102, 604) while the wearable AR/VR system (58) is in use. For example, all of the measurements produced by one of the magnetometers may be adjusted based on the offset angle or other calibration/correction value”).
Woods as modified teach the claimed invention above:
Regarding claims 4, 5, 11-12 and 18-19, Woods as modified further teaches wherein the sensor signal comprises a voltage signal generated based on interaction between the magnetic sensor and the magnetic field provided by the magnetic transmitter (see [0047] smaller coils in which current may be induced through the emitted electromagnetic field,.., positioned/oriented to capture incoming magnetic flux from the magnetic field emitted by the emitter (402), and by comparing currents induced through these coils, and knowing the relative positioning and orientation of the coils relative to each other, relative position and orientation of a sensor relative to the emitter may be calculated, inherently involve voltage measurements as evident by U.S. Publication 20030184285 paragraph [0053]).
Woods as modified teach the claimed invention above:
Regarding claims 6, 7, 13-14 and 20-21, Woods as modified further teaches wherein the magnetic sensor is a three-axis sensor that includes a concentric, collocated set of sensor coils (see [0047] also fig. 10C).

    PNG
    media_image1.png
    531
    435
    media_image1.png
    Greyscale

Regarding claim 8, Wood as modified teaches the entire limitation of claim 8 above in the rejection of claim 1 above and further teaches A computer-readable medium comprising instructions that when executed by a processor perform a method (see [0100] Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory (RAM), read only memory (ROM), optical disc, volatile or non-volatile storage, combinations of the same and/or the like)
Regarding claim 15, the structure recited is intrinsic to the method recited in claims 1 and 8 , as disclosed by Woods (U.S. Publication 20180088185) in view of Figaro (U.S. Patent 7930148) as the recited structure will be used during the normal operation of the method, as discussed above with regard to claims 1 and 8 above.

Examiner Notes
6. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merewether (U.S. Patent 7443154) discloses Multi-sensor Mapping Omnidirectional Sonde And Line Locator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /JAY PATIDAR/Primary Examiner, Art Unit 2858